Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-15 are pending in this application. This application claims priority to provisional application 63/103,771, filed on 08/22/2020 and to provisional application 63/204,576, filed on 10/13/2020. 

Election/Restrictions
Applicant's election with traverse of invention II, claims 12-15, in the reply filed on 10/06/2022, is acknowledge.  
The traversal is on the ground(s) that there is no search burden on examination both inventions. This is not found persuasive because: as stated in the previous action dated 09/06/2022, there would be serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention since invention II is directed to a method of making while invention I is directed to a product. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 12-15 will presently be examined to the extent they read on the elected subject matter of record.

Claim Objections
Claims 13-15 are objected to because of the following informalities: in claims 13-15 the relationship between monoglyceride in claim 12 and monolaurin (as a monoglyceride) in claims 13-15 is not recited. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1).
Sambasivam teaches a method of preparing the antimicrobial wound gel comprising adding purified water to a clean sanitized stainless-steel vessel at temperature (T) of about 70 °C; then adding monolaurin to the vessel; then adding PEG-8 followed by adding Hydrolite 5 (pentylene glycol), then lowering the T to 25-30 °C; then transferring the contents to a glass jar and sealed (ambient T) after a few more minutes of mixing and glycols, polyethyleneglycol, and pentylene glycol are all suitable for incorporated the glyceryl monolaurate in a water-based gel (paragraph 281-282).
Sambasivam does not teach propylene glycol in the composition in paragraph 281 and 282.
This deficiency is cured by Sambasivam’s teaching of polyethylene glycol, propylene glycol, glycerol or other suitable liquids being suitable carrier (paragraph 278).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in paragraph 281-282 and the teachings in paragraph 278 to replace PEG-8 and/or pentylene glycol in the method in paragraph 281-282 with propylene glycol or specify the glycols including propylene glycol. Polyethylene glycol, propylene glycol, glycerol or other suitable liquids being suitable carrier was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing PEG-8 and/or pentylene glycol in the method in paragraph 281-282 with propylene glycol or specifying the glycols including propylene glycol flows from all having been used in the prior art, and from all being recognized in the prior art as useful for the same purpose. 
	
	
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1), or alternatively, in view of Sinai et al. (US 2018/0042845 A1).
The teachings of are discussed above and applied in the same manner.
Sambasivam does not teach same order of adding water and monolaurin in paragraph 281 and 282.
This deficiency is cured by the rationale that it is a prima facie case of obviousness when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. See MPEP 2144.04 [R6] IV C:  selection of any order of mixing ingredients is prima facie obvious.
Or, alternatively, this deficiency is cured by Sinai et al. who teach forming gel composition comprising oil and water phases by forming oily phase including glyceryl laurate at 70-75 °C and water phase separately followed by mixing oil and water phases (paragraph 48 and figure 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Sambasivam and Sinai et al. to replace the order of mixing in the method in paragraph 281-282 taught by Sambasivam with the order of forming oily phase before being mixed water. Forming gel composition comprising oil and water phases by forming oily phase and water phase separately followed by mixing oil and water phases was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1) in view of Spector (US 2007/0292463 A1).
The teachings of Sambasivam are discussed above and applied in the same manner. Sambasivam also teaches the composition comprising antimicrobial agents such as curcumin and 2-phenoxyethanol (paragraph 36).
Sambasivam does not teach the method further comprising sorbic acid.
This deficiency is cured by Spector who teaches topical composition such as bandage comprising antimicrobial agents such as sorbic acid (abstract, paragraph 27, and claim 14).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Sambasivam and Spector to specify the antimicrobial agents taught by Sambasivam including sorbic acid. Sorbic acid being an antimicrobial agent in a topical composition such as bandage was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
	
Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1) and Sinai et al. (US 2018/0042845 A1), further in view of Spector (US 2007/0292463 A1).
The teachings of Sambasivam and Sinai et al. are discussed above and applied in the same manner.
Sambasivam does not teach the method further comprising sorbic acid.
This deficiency is cured by Spector whose teachings and the rationale are discussed above and applied in the same manner

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1) and Spector (US 2007/0292463 A1), further in view of Vestby et al. (US 20190144368 A1).
The teachings of Sambasivam and Spector are discussed above and applied in the same manner. Sambasivam also teaches the composition comprising antimicrobial agents including natural oil (paragraph 36).
Sambasivam does not teach the natural oils including vanillin.
This deficiency is cured by Vestby et al. who teach topical composition such as wound dressing comprising biocides/or antibacterial agent such as 4-hydroxy-3-methoxy-benzaldehyde (vanillin) (abstract, paragraph 57, and claims 10 and 14).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Sambasivam and Vestby et al. to specify the natural oil antimicrobial agents taught by Sambasivam including vanillin. Vanillin being a biocides/or antibacterial agent in a topical composition such as bandage was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1), Sinai et al. (US 2018/0042845 A1), and Spector (US 2007/0292463 A1), and further in view of Vestby et al. (US 20190144368 A1).
The teachings of Sambasivam, Sinai et al., and Spector are discussed above and applied in the same manner.
Sambasivam does not teach the natural oils including vanillin.
This deficiency is cured by Vestby et al. whose teachings and the rationale are discussed above and applied in the same manner.

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1), Spector (US 2007/0292463 A1), and Vestby et al. (US 2019/0144368 A1), and further in view of Burton et al. (US 2005/0123590 A1).
The teachings of Sambasivam, Spector, and Vestby et al. are discussed above and applied in the same manner.
Sambasivam does not teach the natural oils including star anise essential oil.
This deficiency is cured by Burton et al. who teach wound dressing comprising natural essential oil antibacterial actives including anise oil (abstract and paragraph 67).
	It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Sambasivam and Burton et al. to specify the natural oil antimicrobial agents taught by Sambasivam including anise oil. Anise oil being a natural essential oil antibacterial active in a wound dressing was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

	
Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambasivam (US 2018/0338945 A1), Sinai et al. (US 2018/0042845 A1), Spector (US 2007/0292463 A1), and Vestby et al. (US 2019/0144368 A1), and further in view of Burton et al. (US 2005/0123590 A1).
The teachings of Sambasivam, Sinai et al., Spector and Vestby et al.  are discussed above and applied in the same manner.
Sambasivam does not teach the natural oils including star anise essential oil.
This deficiency is cured by Burton et al. whose teachings and the rationale are discussed above and applied in the same manner.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612